Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Reason for Allowance following the Patent Board Decision dated 05/13/2021.
Claims 1, 3-11, 13-14, 16-23 and 25-41 are now allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 and 06/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP 609.  Accordingly, the information disclosure statement is considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, 13-14, 16-23 and 25-41 are distinguishable over the prior art under 35 USC 103 in light of the Patent Board Decision dated 05/13/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent art, nature of the problem, nor knowledge of a person having ordinary skill in the art 
van Os et al. (US 2014/0040741 A1) - Smart Auto-Completion
White et al. (US 2015/0347980 A1) – Calendar Event Completion
Ryu (KR 20130091197 A) - METHOD AND SYSTEM FOR COMPLETING SCHEDULE INFORMATION, AND COMPUTER READABLE RECORDING MEDIUM THEREOF
Trechnievski (WO 0225513 A2) - INTELLIGENT ELECTRONIC PERSONAL ASSISTANT
Hsu et al. (CA 2997146 A1) - SCHEDULING A SUBSEQUENT MEETING RELATED TO A PREVIOUS MEETING
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623